Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.676 Page 1 of 43




   1 JAMES T. HANNINK (131747)
     jhannink@sdlaw.com
   2 ZACH P. DOSTART (255071)
     zdostart@sdlaw.com
   3 DOSTART HANNINK & COVENEY LLP
     4180 La Jolla Village Drive, Suite 530
   4 La Jolla, California 92037-1474
     Tel: 858-623-4200
   5 Fax: 858-623-4299
   6 Attorneys for Plaintiffs
   7
   8                        UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 FENELLA ARNOLD, KELLY                      CASE NO. 3:19-cv-01969-WQH-MDD
     NAKAI, and MICHELE RUPPERT,
  12 individually and on behalf of all others   CLASS ACTION
     similarly situated,
  13                                            SECOND AMENDED COMPLAINT
                   Plaintiffs,                  FOR:
  14
     vs.                                        (1) FALSE ADVERTISING
  15                                            [Bus. & Prof. Code § 17600 et seq. and
     HEARST MAGAZINE MEDIA, INC.,               § 17535]
  16 a Delaware corporation;
     CDS GLOBAL, INC., an Iowa                  (2) VIOLATION OF THE
  17 corporation; and DOES 1-50, inclusive,     CONSUMERS LEGAL REMEDIES
                                                ACT
  18              Defendants.                   [Civ. Code § 1750 et seq.]
  19                                            (3) VIOLATION OF THE UNFAIR
                                                COMPETITION LAW
  20                                            [Bus. & Prof. Code § 17200 et seq.]
  21                                            (4) UNJUST ENRICHMENT
  22                                            DEMAND FOR JURY TRIAL
  23
  24
  25
  26
  27
  28

       SECOND AMENDED COMPLAINT                              Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.677 Page 2 of 43




   1                                  INTRODUCTION
   2        1.     This class action complaint alleges that defendants Hearst Magazine
   3 Media, Inc. (“Hearst”) and CDS Global, Inc. (“CDS”) violate California law in
   4 connection with magazine marketing and subscription programs. Among other
   5 things, Hearst and CDS work together to enroll consumers in automatic renewal
   6 subscriptions without providing the “clear and conspicuous” disclosures mandated by
   7 California law; post charges to consumers’ credit or debit cards for purported
   8 automatic renewal subscriptions without first obtaining the consumers’ affirmative
   9 consent to an agreement containing the requisite clear and conspicuous disclosures;
  10 and solicit payment of money for goods that consumers did not order by sending
  11 “invoices” for amounts that are not actually owed. Defendants’ conduct constitutes
  12 false advertising, based on violation of the California Automatic Renewal Law (Bus.
  13 & Prof. Code § 17600 et seq.) (“ARL”); violates the Consumers Legal Remedies Act
  14 (Civ. Code § 1750 et seq.) (“CLRA”); and violates the Unfair Competition Law (Bus.
  15 & Prof. Code § 17200 et seq.) (“UCL”).1 Unless otherwise indicated, all statutory
  16 citations herein are to the California Business and Professions Code.
  17                                    THE PARTIES
  18        2.     Plaintiff Fenella Arnold (“Arnold”) is an individual residing in San
  19 Diego County, California.
  20        3.     Plaintiff Kelly Nakai (“Nakai”) is an individual residing in San Diego
  21 County, California.
  22        4.     Plaintiff Michele Ruppert (“Ruppert”) is an individual residing in San
  23 Diego County, California.
  24
       1
  25   On June 25, 2020, the Court entered an Order (ECF No. 20) granting Defendants’
     motion to dismiss Plaintiffs’ First Amended Complaint (“FAC”). Among other
  26 things, the Order dismissed plaintiff Kelly Nakai’s claim for relief alleging that
  27 Defendants violated California Civil Code § 1716. While omitting that claim for
     relief from this Second Amended Complaint, Nakai expressly reserves the right to
  28 appeal the order dismissing that claim for relief.

                                               2
       SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.678 Page 3 of 43




   1        5.       Arnold, Nakai, and Ruppert are collectively referred to herein as
   2 “Plaintiffs.”
   3        6.       Plaintiffs are informed and believe and thereon allege that defendant
   4 Hearst Magazine Media, Inc. is a Delaware corporation that does business in San
   5 Diego County, including the marketing of magazine subscriptions.
   6        7.       Plaintiffs are informed and believe and thereon allege that defendant
   7 CDS Global, Inc. is an Iowa corporation that does business in San Diego County,
   8 including the marketing and processing of magazine subscriptions.
   9        8.       Plaintiffs do not know the names of the defendants sued as DOES 1
  10 through 50 but will amend this complaint when that information becomes known.
  11 Plaintiffs allege on information and belief that each of the DOE defendants is
  12 affiliated with one or more of the named defendants in some respect and is in some
  13 manner responsible for the wrongdoing alleged herein, either as a direct participant,
  14 or as the principal, agent, successor, alter ego, or co-conspirator of or with one or
  15 more of the other defendants. For ease of reference, Plaintiffs will refer to the named
  16 defendants and the DOE defendants collectively as “Defendants.”
  17                             JURISDICTION AND VENUE
  18        9.       Defendants Hearst and CDS Global removed the action to this Court
  19 from the San Diego County Superior Court on October 10, 2019. See Dkt. No. 1.
  20        10.      Venue is proper in this judicial district because the complained of
  21 conduct occurred in San Diego County and the liability arose in San Diego County.
  22                                    BACKGROUND
  23        11.      Hearst is one of the largest magazine publishers in the world. In the
  24 United States, Hearst publishes approximately two dozen magazine titles, including
  25 Food Network, Cosmopolitan, Good Housekeeping, Woman’s Day, Country Living,
  26 HGTV Magazine, and Car & Driver.
  27        12.      CDS is the largest magazine fulfillment house in the United States. As
  28 a fulfillment house, CDS works with magazine publishers to provide services that

                                                 3
       SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.679 Page 4 of 43




   1 may include assisting with subscriptions, billing, collection, and/or other account
   2 services. Based in Des Moines, Iowa, CDS is a wholly-owned subsidiary of Hearst,
   3 and provides fulfillment services for Hearst as well as for other magazine publishers.
   4         13.    Traditionally, magazine publishers sold subscriptions on the basis of a
   5 schedule that reflects a fixed price for a definite term (such as one, two, or three years).
   6 Under that arrangement, the consumer selects the desired price/term combination and
   7 submits payment. Later, when the end of the term is approaching, the consumer is
   8 notified that the subscription will soon come to an end and is provided with a renewal
   9 offer. If the consumer wishes to renew, he or she selects the desired price/term
  10 combination for the renewal period and submits the corresponding payment.
  11 Alternatively, if the consumer does not renew, the subscription comes to an end.
  12         14.    During the 1990s, some marketers came to view the traditional model as
  13 constraint on sales and profits, and advocated instead adoption of a “negative option”
  14 model. In a “negative option,” the seller “interpret[s] a customer’s failure to take an
  15 affirmative action, either to reject an offer or cancel an agreement, as assent to be
  16 charged for goods or services.” See “Negative Options,” Federal Trade Commission,
  17 January                        2009,                      available                       at
  18 https://www.ftc.gov/sites/default/files/documents/reports/negative-options-federal-
  19 trade-commission-workshop-analyzing-negative-option-marketing-report-
  20 staff/p064202negativeoptionreport.pdf (last accessed July 24, 2020). Defendants
  21 have implemented a negative option model that does not comply with California law.
  22         15.    One aspect of Defendants’ negative option model is to solicit orders for
  23 magazine subscriptions that purport to be for a fixed period of time (e.g., one year, or
  24 two years), whereas upon receipt of an order, Defendants enroll the consumer in a
  25 program under which the magazine subscription will be “automatically renewed” for
  26 subsequent periods, with corresponding charges posted to the consumer’s credit card,
  27 debit card, or other payment account.             Defendants enroll consumers in such
  28 “automatic renewal” subscriptions without making the clear and conspicuous

                                                   4
       SECOND AMENDED COMPLAINT                                     Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.680 Page 5 of 43




   1 disclosures required by California law.
   2                        SUMMARY OF APPLICABLE LAW
   3 The California Automatic Renewal Law
   4        16.   In 2009, the California Legislature passed Senate Bill 340, which took
   5 effect on December 1, 2010 as Article 9 of Chapter 1 of the False Advertising Law.
   6 (Bus. & Prof. Code § 17600 et seq. (the “ARL”).) SB 340 was introduced because:
   7        It has become increasingly common for consumers to complain about
            unwanted charges on their credit cards for products or services that the
   8        consumer did not explicitly request or know they were agreeing to.
            Consumers report they believed they were making a one-time purchase
   9        of a product, only to receive continued shipments of the product and
            charges on their credit card. These unforeseen charges are often the result
  10        of agreements enumerated in the “fine print” on an order or
            advertisement that the consumer responded to.
  11
  12 See Exhibit 1.
  13        17.   The Assembly Committee on Judiciary provided the following
  14 background for the legislation:
  15        This non-controversial bill, which received a unanimous vote on the
            Senate floor, seeks to protect consumers from unwittingly consenting to
  16        “automatic renewals” of subscription orders or other “continuous
            service” offers. According to the author and supporters, consumers are
  17        often charged for renewal purchases without their consent or knowledge.
            For example, consumers sometimes find that a magazine subscription
  18        renewal appears on a credit card statement even though they never
            agreed to a renewal.
  19
  20 See Exhibit 2.
  21        18.   The ARL seeks to ensure that, before there can be a legally-binding
  22 automatic renewal or continuous service arrangement, there must first be adequate
  23 disclosure of certain terms and conditions and affirmative consent by the consumer.
  24 To that end, § 17602(a) makes it unlawful for any business making an automatic
  25 renewal offer or a continuous service offer to a consumer in California to do any of
  26 the following:
  27              (1) Fail to present the automatic renewal offer terms or continuous
  28 service offer terms in a clear and conspicuous manner before the subscription or

                                                5
       SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.681 Page 6 of 43




   1 purchasing agreement is fulfilled and in visual proximity, or in the case of an offer
   2 conveyed by voice, in temporal proximity, to the request for consent to the offer.
   3 (§ 17602(a)(1).) For these purposes, “clear and conspicuous” means “in larger type
   4 than the surrounding text, or in contrasting type, font, or color to the surrounding text
   5 of the same size, or set off from the surrounding text of the same size by symbols or
   6 other marks, in a manner that clearly calls attention to the language.” (§ 17601(c).)
   7 The statute defines “automatic renewal offer terms” to mean the “clear and
   8 conspicuous” disclosure of the following: (a) that the subscription or purchasing
   9 agreement will continue until the consumer cancels; (b) the description of the
  10 cancellation policy that applies to the offer; (c) the recurring charges that will be
  11 charged to the consumer’s credit or debit card or payment account with a third party
  12 as part of the automatic renewal plan or arrangement, and that the amount of the
  13 charge may change, if that is the case, and the amount to which the charge will change,
  14 if known; (d) the length of the automatic renewal term or that the service is
  15 continuous, unless the length of the term is chosen by the consumer; and (e) the
  16 minimum purchase obligation, if any. (§ 17601(b).)
  17               (2) Charge the consumer’s credit or debit card, or the consumer’s
  18 account with a third party, for an automatic renewal or continuous service without
  19 first obtaining the consumer’s affirmative consent to the agreement containing the
  20 automatic renewal offer terms or continuous service offer terms, including the terms
  21 of an automatic renewal offer or continuous service offer that is made at a promotional
  22 or discounted price for a limited period of time. (§ 17602(a)(2).)
  23               (3) Fail to provide an acknowledgment that includes the automatic
  24 renewal or continuous service offer terms, cancellation policy, and information
  25 regarding how to cancel. (§ 17602(a)(3).)
  26        19.    Section 17602(b) requires that the acknowledgment specified in
  27 § 17602(a)(3) include “a toll-free telephone number, electronic mail address, a postal
  28 address if the seller directly bills the consumer, or it shall provide another cost-

                                                 6
       SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.682 Page 7 of 43




   1 effective, timely, and easy-to-use mechanism for cancellation that shall be described
   2 in the acknowledgment.”
   3        20.   If a business sends any goods to a consumer under a purported automatic
   4 renewal or continuous service arrangement without first obtaining the consumer’s
   5 affirmative consent to an agreement containing the “clear and conspicuous”
   6 disclosures as specified in the ARL, the goods are deemed to be an unconditional gift
   7 to the consumer, who may use or dispose of them without any obligation whatsoever.
   8 (§ 17603.) Violation of the ARL gives rise to restitution and injunctive relief under
   9 the general remedies provision of the False Advertising Law, Bus. & Prof. Code
  10 § 17535. (§ 17604(a).) As well, violation of the ARL gives rise to restitution and
  11 injunctive relief under the UCL.
  12                     FACTS GIVING RISE TO THIS ACTION
  13 Kelly Nakai’s Transaction
  14        21.   On September 5, 2018, Nakai received an email from Defendants with a
  15 subject line of “Last Chance—You could win a trip to a Wine and Food Festival in
  16 NYC.” The email contains promotional material relating to a sweepstakes sponsored
  17 by Defendants, for which the prize winner will receive tickets for the New York City
  18 Wine & Food Festival, round-trip airfare, and lodging. A true and correct copy of
  19 that email is attached hereto as Exhibit 3 and is incorporated herein by reference.
  20 Recipients of the email can initiate entry into the sweepstakes by clicking the
  21 “ENTER NOW” button.
  22        22.   Upon clicking the “ENTER NOW” button, Nakai was presented with a
  23 webpage containing additional promotional material for the sweepstakes. A true and
  24 correct copy of a printout of that webpage is attached hereto as Exhibit 4 and is
  25 incorporated herein by reference. The attached copy of Exhibit 4 was submitted to
  26 the Court by Defendants on January 22, 2020, with an explanation that it is a “more
  27 legible copy” than the version originally submitted by Nakai. See ECF No. 17 at
  28 PageID.322. A portion of that webpage contains fields in which a consumer can enter

                                               7
       SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.683 Page 8 of 43




   1 his or her name, address, and email information to enter the sweepstakes. Above
   2 those fields is a narrative statement, set forth in bold text, that the consumer can “[f]ill
   3 in the fields below to get 1 FREE issue of Food Network Magazine and be
   4 automatically entered for your chance to win.” Farther down the page is a large
   5 “SUBMIT” button by which the consumer can submit the sweepstakes entry and the
   6 request for the “FREE” issue.
   7         23.    On Exhibit 4, just above the “SUBMIT” button, the following 9-line
   8 paragraph of fine-print text appears in type that is smaller than the surrounding text:
                              *Continuous Service Program: I understand that unless I tell you otherwise, I will
   9                          receive uninterrupted service and access; my subscription(s) will be automatically
                              renewed at the end of each subscription term, at the rate(s) then in effect. I authorize
                              you to fulfill my subscription(s) and charge the credit/debit card if provided, or send
  10                          me a bill if not. I won’t be bothered with any renewal notices, instead, I will receive
                              a clearly marked reminder notice with the then current rate(s) about 30 days prior to
                              charging my credit/debit card or receiving a bill. I may opt out of the automatic
  11                          renewal at any time by contacting customer service referenced below and receive a
                              refund for all undelivered issues.


  12         24.    On Exhibit 4, the 9-line paragraph of text that appears above the
  13 SUBMIT button (which is set forth in paragraph 23, above) does not constitute a
  14 “clear and conspicuous” disclosure, as defined by § 17601(c), because: (a) the type is
  15 smaller than the surrounding text; (b) the type is not in contrasting type, font, or color
  16 to surrounding text of the same size; and (c) it is not set off from surrounding text of
  17 the same size by symbols or other marks in a manner that clearly calls attention to the
  18 language.
  19         25.    On Exhibit 4, the 9-line paragraph of text that appears above the
  20 SUBMIT button (which is set forth in paragraph 23, above) does not constitute a
  21 disclosure of “automatic renewal offer terms,” as defined by § 17601(b), for at least
  22 the following reasons: (a) the disclosure is not set forth in a manner that is “clear and
  23 conspicuous,” as explained in the preceding paragraph 24, above; (b) the text does not
  24 state that a subscription or purchasing agreement will continue until the consumer
  25 cancels, as required by § 17601(b)(1); (c) the text does not describe a cancellation
  26 policy that applies to the offer, as required by § 17601(b)(2); (d) the text does not state
  27 the amount of the recurring charges that will be charged to the consumer’s credit or
  28 debit card or payment account with a third party as part of the automatic renewal plan

                                                                      8
       SECOND AMENDED COMPLAINT                                                                         Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.684 Page 9 of 43




   1 or arrangement, as required by § 17601(b)(3); and/or (e) the text does not state the
   2 length of the automatic renewal term, as required by § 17601(b)(4).
   3         26.      Nakai submitted a sweepstakes entry, which included a request for the
   4 “FREE” issue. Thereafter, Nakai received an issue of Food Network Magazine.
   5         27.      On September 8, 2018, Nakai received an email “INVOICE” from
   6 Defendants for an 11-issue term subscription to Food Network Magazine, stating an
   7 amount due of $12.00. A true and correct copy of that email is attached hereto as
   8 Exhibit 5 and is incorporated herein by reference. Exhibit 5 does not contain any
   9 disclosure that a subscription is to be automatically renewed.
  10         28.      After clicking on the “PAY YOUR INVOICE” button, Nakai was
  11 directed to an invoice payment form for her account on Defendant’s website, where
  12 she submitted payment for the invoice with her credit card, in the amount of $12.00.
  13         29.      On September 5, 2018, Nakai received an “Order Confirmation” email
  14 from Defendants. A true and correct copy of that email is attached hereto as Exhibit
  15 6 and is incorporated herein by reference. Near the bottom of Exhibit 6 the following
  16 6-line paragraph of fine-print text appears in type that is smaller than the surrounding
  17 text:
               *Continuous Service Program: I understand that unless I tell you otherwise, I will receive uninterrupted service and
  18           access; my subscription(s) will be automatically renewed at the end of each subscription term, at the rate then in effect. I
               authorize you to fulfill my subscription(s) and charge the credit/debit card if provided. I won’t be bothered with any renewal
               notices, instead, I will receive a clearly marked reminder notice with the then current rates about 30 days prior to charging
  19           my credit/debit card. I may opt out of the automatic renewal at any time by contacting customer service referenced below
               and receive a refund for all undelivered issues.
  20
  21         30.      On Exhibit 6, the 6-line paragraph of text that appears near the bottom
  22 does not constitute a “clear and conspicuous” disclosure, as defined by § 17601(c),
  23 because: (a) the type is smaller than the surrounding text; (b) the type is not in
  24 contrasting type, font, or color to surrounding text of the same size; and (c) it is not
  25 set off from surrounding text of the same size by symbols or other marks in a manner
  26 that clearly calls attention to the language.
  27         31.      On Exhibit 6, the 6-line paragraph of text that appears near the bottom
  28 does not constitute a disclosure of “automatic renewal offer terms,” as defined by

                                                                         9
       SECOND AMENDED COMPLAINT                                                                      Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.685 Page 10 of 43




    1 § 17601(b), for at least the following reasons: (a) the disclosure is not set forth in a
    2 manner that is “clear and conspicuous,” as explained in the preceding paragraph 30,
    3 above; (b) the text does not state that a subscription or purchasing agreement will
    4 continue until the consumer cancels, as required by § 17601(b)(1); (c) the text does
    5 not describe a cancellation policy that applies to the offer, as required by
    6 § 17601(b)(2); (d) the text does not state the amount of the recurring charges that will
    7 be charged to the consumer’s credit or debit card or payment account with a third
    8 party as part of the automatic renewal plan or arrangement, as required by
    9 § 17601(b)(3); and/or (e) the text does not state the length of the automatic renewal
  10 term, as required by § 17601(b)(4).
  11         32.    Exhibit 6 does not provide a toll-free telephone number, electronic mail
  12 address, postal mail address, or other mechanism for cancellation, as required by
  13 § 17602(b). The postal address for customer service for Hearst magazines, including
  14 any request to cancel Food Network Magazine, is P.O. Box 6000, Harlan, IA 51593.
  15 The address set forth at the end of Exhibit 6 (300 W. 57th Street, New York, NY
  16 10019) is the street address of Hearst Tower and is not the postal address for
  17 cancellation of magazines.
  18         33.    On September 20, 2018, Nakai received an email from Defendants
  19 stating that her payment for Food Network Magazine had been received, that the
  20 “subscription term” was 11 issues, and that the “expire issue” was November 2019.
  21 A true and correct copy of that email is attached hereto as Exhibit 7 and is incorporated
  22 herein by reference.
  23         34.    The following year, in December 2019, the invoice payment form for
  24 Nakai’s account on Defendants’ website reflected that there was a “Payment Due” on
  25 December 15, 2019 in the amount of $19.97. A true and correct copy of the invoice
  26 payment form for Nakai’s account on Defendants’ website as it appeared in December
  27 2019 is attached hereto as Exhibit 8 and is incorporated herein by reference. Near the
  28 bottom of Exhibit 8 is a red button with white lettering entitled “PAY NOW.” Just

                                                 10
       SECOND AMENDED COMPLAINT                                   Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.686 Page 11 of 43




    1 above that “PAY NOW” button and below the space for entry of credit card
    2 information, the following 8-line paragraph of fine-print text appears in blue type that
    3 is smaller than the surrounding text:
    4                        Continuous Service Program: I understand that unless I tell you otherwise, I will
                             receive uninterrupted delivery service. My subscription will be automatically
                             renewed at the end of each subscription term, at the rate then in effect, and I
    5                        authorize you to charge the credit/debit card I provided. I won’t be bothered with
                             any renewal notices. Instead, I’ll receive a clearly marked reminder notice with the
                             then current rate about 30 days prior to charging my credit/debit card. I may opt out
                             of the automatic renewal at any time by contacting customer service and receive a
    6                        refund for all undelivered issues.


    7        35.    On Exhibit 8, the 8-line paragraph of text that appears above the PAY
    8 NOW button does not constitute a “clear and conspicuous” disclosure, as defined by
    9 § 17601(c), because, without limitation, the type is smaller than the surrounding text.
  10         36.    On Exhibit 8, the 8-line paragraph of text that appears above the PAY
  11 NOW button does not constitute a disclosure of “automatic renewal offer terms,” as
  12 defined by § 17601(b), for at least the following reasons: (a) the disclosure is not set
  13 forth in a manner that is “clear and conspicuous,” as explained in the preceding
  14 paragraph 35, above; (b) the text does not state that a subscription or purchasing
  15 agreement will continue until the consumer cancels, as required by § 17601(b)(1);
  16 (c) the text does not describe a cancellation policy that applies to the offer, as required
  17 by § 17601(b)(2); (d) the text does not state the amount of the recurring charges that
  18 will be charged to the consumer’s credit or debit card or payment account with a third
  19 party as part of the automatic renewal plan or arrangement, as required by
  20 § 17601(b)(3); and/or (e) the text does not state the length of the automatic renewal
  21 term, as required by § 17601(b)(4).
  22         37.    Based on the fact that the invoice payment form for Nakai’s account on
  23 Defendants’ website in December 2019 appeared as shown on Exhibit 8, Nakai is
  24 informed and believes and thereon alleges that the invoice payment form for her
  25 account as of September 2018, when she paid the $12.00 invoice as alleged above in
  26 paragraph 28, was in all material respects the same as the invoice payment form
  27 shown on Exhibit 8. To the extent there were any differences in the invoice payment
  28

                                                                    11
        SECOND AMENDED COMPLAINT                                                                     Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.687 Page 12 of 43




    1 form on Defendants’ website between September 2018 and December 2019,
    2 documents that reflect any such differences are in Defendants’ exclusive possession.
    3        38.    Based on the 9-line paragraph of fine-print text that appears above the
    4 SUBMIT button on Exhibit 4 (the sweepstakes entry form), as quoted above in
    5 paragraph 23, and further based on the 8-line paragraph of fine-print text that appears
    6 above the PAY NOW button on Exhibit 8 (the invoice payment page for Nakai’s
    7 account), as quoted above in paragraph 34, and further based on the fact that, as of
    8 December 2019, the invoice payment page for Nakai’s account (Exhibit 8) stated that
    9 a payment of $19.97 was “due” on December 15, 2019, Nakai alleges that the Food
  10 Network Magazine subscription into which Defendants enrolled her in September
  11 2018 was created by Defendants as an automatic renewal subscription.
  12         39.    Based on the foregoing, in September 2018, when Nakai submitted her
  13 sweepstakes entry form with a request for a “FREE ISSUE” of Food Network
  14 Magazine, Defendants failed to present the “automatic renewal offer terms” (as
  15 defined by § 17601(b)) in a “clear and conspicuous” manner (as defined by
  16 § 17601(c)), in violation of § 17602(a)(1).
  17         40.    Based on the foregoing, in September 2018, when Nakai paid the $12.00
  18 invoice through the invoice payment form for her account on Defendants’ website,
  19 Defendants charged Nakai’s credit card without first obtaining her affirmative consent
  20 to an agreement containing clear and conspicuous disclosure of automatic renewal
  21 offer terms, in violation of § 17602(a)(2).
  22         41.    Based on the foregoing, Defendants failed to provide Nakai with an
  23 acknowledgment that included clear and conspicuous notice of automatic renewal
  24 offer terms, in violation of § 17602(a)(3), and failed to include in an acknowledgment
  25 a toll-free telephone number, electronic mail address, postal address, or other
  26 mechanism for cancellation, in violation of § 17602(b).
  27         42.    When Nakai submitted the sweepstakes entry form, she was not aware
  28 that Defendants intended to treat that submission as a request for a one-year

                                                12
        SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.688 Page 13 of 43




    1 subscription or as a request for a subscription that would automatically renew from
    2 one period to another.
    3        43.     If Nakai had known that Defendants were going to treat her submission
    4 of a sweepstakes entry with a request for a “FREE” issue of Food Network Magazine
    5 as enrollment into an automatic renewal subscription, she would not have entered the
    6 sweepstakes, would not have requested the “FREE” magazine issue, and would not
    7 have paid any money to Defendants for Food Network Magazine.
    8        44.     When Nakai paid the $12.00 invoice in September 2018 through the
    9 invoice payment form on Defendant’s website, she was not aware that Defendants
  10 intended to treat her payment as authorization to enroll her into an automatic renewal
  11 subscription.
  12         45.     If Nakai had known that Defendants were going to treat her payment of
  13 the invoice for Food Network Magazine as enrollment into an automatic renewal
  14 subscription, she would not have paid any money to Defendants for Food Network
  15 Magazine.
  16 Fenella Arnold’s Transactions
  17         HGTV Magazine
  18         46.     In or about June 2017, in response to one of Defendants’ paper
  19 advertisements that included an order form to be filled out by the consumer, Arnold
  20 completed the form for a two-year subscription to HGTV Magazine and returned it to
  21 Defendants. Arnold did not make a copy of the order form before it was returned to
  22 Defendants, and therefore Arnold does not have a copy of it. Because the order form
  23 was returned to Defendants, Arnold is informed and believes and thereon alleges that
  24 Defendants have the advertisement/order form in their possession, custody, or control.
  25 Therefore, Arnold will seek production of that advertisement/order form from
  26 Defendants through discovery.
  27
  28

                                                13
        SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.689 Page 14 of 43




    1        47.    On June 30, 2017, Arnold received via email an invoice for the two-year
    2 subscription to HGTV Magazine in the amount of $22.00. A true and correct copy of
    3 that invoice is attached hereto as Exhibit 9.
    4        48.    On July 3, 2017, Defendants charged $22.00 to Arnold’s credit card for
    5 that two-year subscription to HGTV Magazine.
    6        49.    Arnold believes she paid the invoice for HGTV Magazine on July 3, 2017
    7 by entering her credit card information in an invoice payment form for her account
    8 through Defendants’ website. Arnold did not make a screenshot or print the webpage
    9 through which the credit card information was submitted to Defendants, and therefore
  10 Arnold does not have a copy of that exact webpage. However, based on the fact that
  11 Defendants maintain on their website invoice payment forms for customer accounts
  12 in the format, content, and layout reflected in Exhibit 8, Arnold is informed and
  13 believes and thereon alleges that she paid the invoice on an invoice payment form for
  14 her account that was in all material respects the same as the invoice payment form
  15 shown in Exhibit 8. To the extent there were any differences in the invoice payment
  16 form on Defendants’ website between July 2017 and December 2019, documents that
  17 reflect any such differences are in Defendants’ exclusive possession.
  18         50.    Accordingly, Arnold alleges that on the invoice payment form through
  19 which she paid the invoice for HGTV Magazine, the paragraph of fine-print text
  20 labeled “Continuous Service Program” (as quoted above in paragraph 34) did not constitute a
  21 “clear and conspicuous” disclosure, as defined by § 17601(c), because, without
  22 limitation, the type is smaller than the surrounding text.
  23         51.    Arnold further alleges that on the invoice payment form through which
  24 she paid the invoice for HGTV Magazine, the paragraph of fine-print text labeled
  25 “Continuous Service Program” (as quoted above in paragraph 34) did not constitute a disclosure
  26 of “automatic renewal offer terms,” as defined by § 17601(b), for at least the
  27 following reasons: (a) the disclosure was not set forth in a manner that is “clear and
  28 conspicuous” as explained in the preceding paragraph 50, above; (b) the text did not

                                                   14
        SECOND AMENDED COMPLAINT                                     Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.690 Page 15 of 43




    1 state that a subscription or purchasing agreement will continue until the consumer
    2 cancels, as required by § 17601(b)(1); (c) the text did not describe a cancellation
    3 policy that applies to the offer, as required by § 17601(b)(2); (d) the text did not state
    4 the amount of the recurring charges that will be charged to the consumer’s credit or
    5 debit card or payment account with a third party as part of the automatic renewal plan
    6 or arrangement, as required by § 17601(b)(3); and/or (e) the text did not state the
    7 length of the automatic renewal term, as required by § 17601(b)(4).
    8         52.   When Arnold submitted the order form and when she made the $22.00
    9 credit card payment for the two-year subscription to HGTV Magazine, she was not
  10 aware that Defendants were going to enroll her in a program under which the
  11 subscription would automatically renew for subsequent periods, and she did not
  12 consent to be enrolled in such program.
  13          53.   Based on the foregoing, in June 2017, when Arnold submitted her
  14 request for a two-year subscription to HGTV Magazine, Defendants failed to present
  15 the “automatic renewal offer terms” (as defined by § 17601(b)) in a “clear and
  16 conspicuous” manner (as defined by § 17601(c)), in violation of § 17602(a)(1).
  17          54.   Based on the foregoing, in June 2017, when Arnold submitted payment
  18 for a two-year subscription to HGTV Magazine, Defendants charged Arnold’s credit
  19 card without first obtaining her affirmative consent to an agreement containing clear
  20 and conspicuous disclosure of automatic renewal offer terms, in violation of
  21 § 17602(a)(2).
  22          55.   If Arnold had known that Defendants were going to enroll her in an
  23 automatically renewing magazine subscription program, Arnold would not have
  24 submitted the order for HGTV Magazine and would not have paid any money to
  25 Defendants for that magazine.
  26          56.   On June 28, 2019, without Arnold’s authorization or consent,
  27 Defendants posted a charge of $34.97 to Arnold’s credit card, purportedly for renewal
  28 of HGTV Magazine.

                                                  15
        SECOND AMENDED COMPLAINT                                   Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.691 Page 16 of 43




    1        Good Housekeeping and Woman’s Day
    2        57.    In or about November 2018, in response to one of Defendants’ paper
    3 advertisements that included an order form to be filled out by the consumer, Arnold
    4 completed the form and submitted an order for a one-year subscription to both Good
    5 Housekeeping and Woman’s Day. This was a gift subscription for Arnold’s mother,
    6 Dorothy. Arnold did not make a copy of the order form before it was returned to
    7 Defendants, and therefore Arnold does not have a copy of it. Because the order form
    8 was returned to Defendants, Arnold is informed and believes and thereon alleges that
    9 Defendants have the advertisement/order form in their possession, custody, or control.
  10 Therefore, Arnold will seek production of that advertisement/order form from
  11 Defendants through discovery.
  12         58.    Although               Arnold             did        not         retain          a       copy          of       the   specific
  13 advertisement/order form that she returned to Defendants with respect to Good
  14 Housekeeping and Woman’s Day, Arnold believes the form was in all material
  15 respects the same as the advertisement/order form depicted in Exhibit 10, which is
  16 incorporated herein by reference. Exhibit 10 offers a double subscription to Good
  17 Housekeeping and Woman’s Day for one year for a total of $10.
  18         59.    At the bottom of the advertisement/order form shown in Exhibit 10, the
  19 following 3-line paragraph of fine-print text appears in type that is smaller than the
  20 surrounding text:
  21                Continuous Service Program: Your subscription will continue unless you ask us to stop. Each year you’ll receive a
                    reminder notice followed by an invoice for the low renewal rate then in effect. You can cancel at any time at
                    service.womansday.com and receive a refund on all unmailed issues.
  22
  23         60.    On Exhibit 10, the 3-line paragraph of text that appears at the bottom of
  24 the page does not constitute a “clear and conspicuous” disclosure, as defined by
  25 § 17601(c), because: (a) the type is smaller than the surrounding text; (b) the type is
  26 not in contrasting type, font, or color to surrounding text of the same size; and (c) it
  27 is not set off from surrounding text of the same size by symbols or other marks in a
  28 manner that clearly calls attention to the language.

                                                                          16
        SECOND AMENDED COMPLAINT                                                                          Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.692 Page 17 of 43




    1        61.        On Exhibit 10, the 3-line paragraph of text that appears at the bottom of
    2 the page does not constitute a disclosure of “automatic renewal offer terms,” as
    3 defined by § 17601(b), for at least the following reasons: (a) the disclosure is not set
    4 forth in a manner that is “clear and conspicuous,” as explained in the preceding
    5 paragraph 60, above; and (b) the text does not state the amount of the recurring
    6 charges that will be charged to the consumer’s credit or debit card or payment account
    7 with a third party as part of the automatic renewal plan or arrangement, as required
    8 by § 17601(b)(3).
    9        62.        On November 11, 2018, Arnold received “Order Confirmation” emails
  10 from Defendants for the one-year subscriptions to Good Housekeeping and Woman’s
  11 Day. True and correct copies of those emails are attached hereto as Exhibits 11 and
  12 12. Near the bottom of Exhibits 11 and 12, the following 6-line paragraph of fine-
  13 print text appears in type that is smaller than the surrounding text:
  14               *Continuous Service Program: I understand that unless I tell you otherwise, I will receive uninterrupted service and
                   access; my subscription(s) will be automatically renewed at the end of each subscription term, at the rate(s) then in effect.
                   I authorize you to fulfill my subscription(s) and charge the credit/debit card if provided, or send me a bill if not. I won’t
  15               be bothered with any renewal notices, instead, I will receive a clearly marked reminder notice with the then current rate(s)
                   about 30 days prior to charging my credit/debit card or receiving a bill. I may opt out of the automatic renewal at any time
                   by contacting customer service referenced below and receive a refund for all undelivered issues.
  16
  17         63.        On Exhibits 11 and 12, the 6-line paragraph of text that appears near the
  18 bottom does not constitute a “clear and conspicuous” disclosure, as defined by
  19 § 17601(c), because: (a) the type is smaller than the surrounding text; (b) the type is
  20 not in contrasting type, font, or color to surrounding text of the same size; and (c) it
  21 is not set off from surrounding text of the same size by symbols or other marks in a
  22 manner that clearly calls attention to the language.
  23         64.        On Exhibits 11 and 12, the 6-line paragraph of text that appears near the
  24 bottom does not constitute a disclosure of “automatic renewal offer terms,” as defined
  25 by § 17601(b), for at least the following reasons: (a) the disclosure is not set forth in
  26 a manner that is “clear and conspicuous,” as explained in the preceding paragraph 63,
  27 above; (b) the text does not state that a subscription or purchasing agreement will
  28 continue until the consumer cancels, as required by § 17601(b)(1); (c) the text does

                                                                           17
        SECOND AMENDED COMPLAINT                                                                         Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.693 Page 18 of 43




    1 not describe a cancellation policy that applies to the offer, as required by
    2 § 17601(b)(2); (d) the text does not state the amount of the recurring charges that will
    3 be charged to the consumer’s credit or debit card or payment account with a third
    4 party as part of the automatic renewal plan or arrangement, as required by
    5 § 17601(b)(3); and/or (e) the text does not state the length of the automatic renewal
    6 term, as required by § 17601(b)(4).
    7        65.    Exhibits 11 and 12 do not provide a toll-free telephone number,
    8 electronic mail address, postal mail address, or other mechanism for cancellation, as
    9 required by § 17602(b).       The postal address for customer service for Hearst
  10 magazines, including any request to cancel Good Housekeeping and Woman’s Day,
  11 is P.O. Box 6000, Harlan, IA 51593. The address set forth at the end of Exhibits 11
  12 and 12 (300 W. 57th Street, New York, NY 10019) is the street address of Hearst
  13 Tower and is not the postal address for cancellation of magazines.
  14         66.    On November 12, 2018, Defendants posted two separate charges of
  15 $5.00 each to Arnold’s credit card for the one-year subscriptions to Good
  16 Housekeeping and Woman’s Day.
  17         67.    Arnold believes she paid the invoice for Good Housekeeping and
  18 Woman’s Day on November 12, 2018 by entering her credit card information in an
  19 invoice payment form for her account through Defendants’ website. Arnold did not
  20 make a screenshot or print the webpage through which the credit card information
  21 was submitted to Defendants, and therefore Arnold does not have a copy of that exact
  22 webpage. However, based on the fact that Defendants maintain on their website
  23 invoice payment forms for customer accounts in the format, content, and layout
  24 reflected in Exhibit 8, Arnold is informed and believes and thereon alleges that she
  25 paid the invoice on an invoice payment form for her account that was in all material
  26 respects the same as the invoice payment form shown in Exhibit 8. To the extent
  27 there were any differences in the invoice payment form on Defendants’ website
  28

                                                 18
        SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.694 Page 19 of 43




    1 between November 2018 and December 2019, documents that reflect any such
    2 differences are in Defendants’ exclusive possession.
    3         68.     Accordingly, Arnold alleges that on the invoice payment form through
    4 which she paid the invoice for Good Housekeeping and Woman’s Day, the paragraph
    5 of fine-print text labeled “Continuous Service Program” (as quoted above in paragraph 34) did not
    6 constitute a “clear and conspicuous” disclosure, as defined by § 17601(c), because,
    7 without limitation, the type is smaller than the surrounding text.
    8         69.     Arnold further alleges that on the invoice payment form through which
    9 she paid the invoice for Good Housekeeping and Woman’s Day, the paragraph of fine-
  10 print text labeled “Continuous Service Program” (as quoted above in paragraph 34) did not
  11 constitute a disclosure of “automatic renewal offer terms,” as defined by § 17601(b),
  12 for at least the following reasons: (a) the disclosure was not set forth in a manner that
  13 is “clear and conspicuous,” as explained in the preceding paragraph 68, above; (b) the
  14 text did not state that a subscription or purchasing agreement will continue until the
  15 consumer cancels, as required by § 17601(b)(1); (c) the text did not describe a
  16 cancellation policy that applies to the offer, as required by § 17601(b)(2); (d) the text
  17 did not state the amount of the recurring charges that will be charged to the
  18 consumer’s credit or debit card or payment account with a third party as part of the
  19 automatic renewal plan or arrangement, as required by § 17601(b)(3); and/or (e) the
  20 text did not state the length of the automatic renewal term, as required by
  21 § 17601(b)(4).
  22          70.     Based on the foregoing, when Arnold submitted her request for one-year
  23 subscriptions to Good Housekeeping and Woman’s Day in November 2018,
  24 Defendants failed to present the “automatic renewal offer terms” (as defined by
  25 § 17601(b)) in a “clear and conspicuous” manner (as defined by § 17601(c)), in
  26 violation of § 17602(a)(1).
  27          71.     Based on the foregoing, when Arnold submitted payment for one-year
  28 subscriptions to Good Housekeeping and Woman’s Day in November 2018,

                                                     19
        SECOND AMENDED COMPLAINT                                        Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.695 Page 20 of 43




    1 Defendants charged Arnold’s credit card without first obtaining her affirmative
    2 consent to an agreement containing clear and conspicuous disclosure of automatic
    3 renewal offer terms, in violation of § 17602(a)(2).
    4        72.    Based on the foregoing, with respect to Arnold’s subscriptions to Good
    5 Housekeeping and Woman’s Day, Defendants failed to provide Arnold with an
    6 acknowledgment that included clear and conspicuous notice of automatic renewal
    7 offer terms, in violation of § 17602(a)(3), and failed to include in an acknowledgment
    8 a toll-free telephone number, electronic mail address, postal address, or other
    9 mechanism for cancellation, in violation of § 17602(b).
  10         73.    When Arnold submitted the order for the one-year subscriptions to Good
  11 Housekeeping and Woman’s Day, and when she submitted payment for those
  12 subscriptions, she was not aware that Defendants were going to enroll her in a
  13 program under which the subscriptions would automatically renew for subsequent
  14 periods, and she did not consent to be enrolled in such program.
  15         74.    If Arnold had known that Defendants were going to enroll her in an
  16 automatically renewing magazine subscription program, Arnold would not have
  17 submitted the orders for Good Housekeeping and/or Woman’s Day, and would not
  18 have paid any money to Defendants for those magazines.
  19         75.    On September 20, 2019, without Arnold’s authorization or consent,
  20 Defendants posted charges of $19.97 and $14.97 to Arnold’s credit card, purportedly
  21 for renewal of Good Housekeeping and Woman’s Day, respectively.
  22         Oprah Magazine
  23         76.    In or about November 2018, in response to one of Defendants’
  24 advertisements, Arnold completed an order form and submitted an order for a one-
  25 year subscription to Oprah Magazine. Arnold did not retain a copy of the order form
  26 before it was submitted to Defendants, and therefore Arnold does not have a copy of
  27 it. Because the order form was submitted to Defendants, Arnold is informed and
  28 believes and thereon alleges that Defendants have a copy of the advertisement/order

                                                20
        SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.696 Page 21 of 43




    1 form in their possession, custody, or control. Therefore, Arnold will seek production
    2 of that advertisement/order form from Defendants through discovery.
    3        77.        When Arnold submitted the order for that one-year subscription to
    4 Oprah Magazine, she was not aware that Defendants were going to enroll her in a
    5 program under which the subscription would automatically renew for subsequent
    6 periods, and she did not consent to be enrolled in such program. On that basis, Arnold
    7 is informed and believes and thereon alleges that the advertisement/order form to
    8 which she responded did not contain clear and conspicuous disclosure of automatic
    9 renewal offer terms as required by § 17601(b) and (c) and § 17602(a)(1). Arnold
  10 believes this allegation will likely have documentary support after a reasonable
  11 opportunity for discovery.
  12         78.        On November 11, 2018, Arnold received an “Order Confirmation” email
  13 from Defendants for the one-year, $5.00 subscription to Oprah Magazine. A true and
  14 correct copy of that email is attached hereto as Exhibit 13 and is incorporated herein
  15 by reference. Near the bottom of Exhibit 13, the following 6-line paragraph of fine-
  16 print text appears in type that is smaller than the surrounding text:
  17               *Continuous Service Program: I understand that unless I tell you otherwise, I will receive uninterrupted service and
                   access; my subscription(s) will be automatically renewed at the end of each subscription term, at the rate(s) then in effect.
                   I authorize you to fulfill my subscription(s) and charge the credit/debit card if provided, or send me a bill if not. I won’t
  18               be bothered with any renewal notices, instead, I will receive a clearly marked reminder notice with the then current rate(s)
                   about 30 days prior to charging my credit/debit card or receiving a bill. I may opt out of the automatic renewal at any time
                   by contacting customer service referenced below and receive a refund for all undelivered issues.
  19
  20         79.        On Exhibit 13, the 6-line paragraph of text that appears near the bottom
  21 does not constitute a “clear and conspicuous” disclosure, as defined by § 17601(c),
  22 because: (a) the type is smaller than the surrounding text; (b) the type is not in
  23 contrasting type, font, or color to surrounding text of the same size; and (c) it is not
  24 set off from surrounding text of the same size by symbols or other marks in a manner
  25 that clearly calls attention to the language.
  26         80.        On Exhibit 13, the 6-line paragraph of text near the bottom does not
  27 constitute a disclosure of “automatic renewal offer terms,” as defined by § 17601(b),
  28 for at least the following reasons: (a) the disclosure is not set forth in a manner that is

                                                                           21
        SECOND AMENDED COMPLAINT                                                                         Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.697 Page 22 of 43




    1 “clear and conspicuous,” as explained in the preceding paragraph 79, above; and
    2 (b) the text does not state that a subscription or purchasing agreement will continue
    3 until the consumer cancels, as required by § 17601(b)(1); (c) the text does not describe
    4 a cancellation policy that applies to the offer, as required by § 17601(b)(2); (d) the
    5 text does not state the amount of the recurring charges that will be charged to the
    6 consumer’s credit or debit card or payment account with a third party as part of the
    7 automatic renewal plan or arrangement, as required by § 17601(b)(3); and/or (e) the
    8 text does not state the length of the automatic renewal term, as required by
    9 § 17601(b)(4).
  10         81.    Exhibit 13 does not provide a toll-free telephone number, electronic mail
  11 address, postal mail address, or other mechanism for cancellation, as required by
  12 § 17602(b). The postal address for customer service for Hearst magazines, including
  13 any request to cancel Oprah Magazine, is P.O. Box 6000, Harlan, IA 51593. The
  14 address set forth at the end of Exhibit 13 (300 W. 57th Street, New York, NY 10019)
  15 is the street address of Hearst Tower and is not the postal address for cancellation of
  16 magazines.
  17         82.    On November 12, 2018, Defendants charged $5.00 to Arnold’s credit
  18 card for the one-year subscription to Oprah Magazine. Arnold believes she paid the
  19 invoice for Oprah Magazine on November 12, 2018 by entering her credit card
  20 information in an invoice payment form for her account through Defendants’ website.
  21 Arnold did not make a screenshot or print the webpage through which the credit card
  22 information was submitted to Defendants, and therefore Arnold does not have a copy
  23 of that exact webpage. However, based on the fact that Defendants maintain on their
  24 website invoice payment forms for customer accounts in the format, content, and
  25 layout reflected in Exhibit 8, Arnold is informed and believes and thereon alleges that
  26 she paid the invoice on an invoice payment form for her account that was in all
  27 material respects identical to the invoice payment form shown in Exhibit 8. To the
  28 extent there were any differences in the invoice payment form on Defendants’ website

                                                 22
       SECOND AMENDED COMPLAINT                                   Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.698 Page 23 of 43




    1 between November 2018 and December 2019, documents that reflect any such
    2 differences are in Defendants’ exclusive possession.
    3         83.   Accordingly, Arnold alleges that on the invoice payment form through
    4 which she paid the invoice for Oprah Magazine, the paragraph of fine-print text
    5 labeled “Continuous Service Program” (as quoted above in paragraph 34) did not constitute a
    6 “clear and conspicuous” disclosure, as defined by § 17601(c), because, without
    7 limitation, the type is smaller than the surrounding text.
    8         84.   Arnold further alleges that on the invoice payment form through which
    9 she paid the invoice for Oprah Magazine, the paragraph of fine-print text labeled
  10 “Continuous Service Program” (as quoted above in paragraph 34) did not constitute a disclosure
  11 of “automatic renewal offer terms,” as defined by § 17601(b), for at least the
  12 following reasons: (a) the disclosure was not set forth in a manner that is “clear and
  13 conspicuous,” as explained in the preceding paragraph 83, above; (b) the text did not
  14 state that a subscription or purchasing agreement will continue until the consumer
  15 cancels, as required by § 17601(b)(1); (c) the text did not describe a cancellation
  16 policy that applies to the offer, as required by § 17601(b)(2); (d) the text did not state
  17 the amount of the recurring charges that will be charged to the consumer’s credit or
  18 debit card or payment account with a third party as part of the automatic renewal plan
  19 or arrangement, as required by § 17601(b)(3); and/or (e) the text did not state the
  20 length of the automatic renewal term, as required by § 17601(b)(4).
  21          85.   Based on the foregoing, when Arnold submitted her request for a one-
  22 year subscription to Oprah Magazine in November 2018, Defendants failed to present
  23 the “automatic renewal offer terms” (as defined by § 17601(b)) in a “clear and
  24 conspicuous” manner (as defined by § 17601(c)), in violation of § 17602(a)(1).
  25          86.   Based on the foregoing, when Arnold submitted payment for the one-
  26 year subscription to Oprah Magazine in November 2018, Defendants charged
  27 Arnold’s credit card without first obtaining her affirmative consent to an agreement
  28 containing clear and conspicuous disclosure of automatic renewal offer terms, in

                                                   23
        SECOND AMENDED COMPLAINT                                     Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.699 Page 24 of 43




    1 violation of § 17602(a)(2).
    2        87.   Based on the foregoing, with respect to Arnold’s subscription to Oprah
    3 Magazine, Defendants failed to provide Arnold with an acknowledgment that
    4 included clear and conspicuous notice of automatic renewal offer terms, in violation
    5 of § 17602(a)(3), and failed to include in an acknowledgment a toll-free telephone
    6 number, electronic mail address, postal address, or other mechanism for cancellation,
    7 in violation of § 17602(b).
    8        88.   When Arnold submitted the order for the one-year subscription to Oprah
    9 Magazine, and when she submitted payment for that subscription, she was not aware
  10 that Defendants were going to enroll her in a program under which the subscription
  11 would automatically renew for subsequent periods, and she did not consent to be
  12 enrolled in such program.
  13         89.   If Arnold had known that Defendants were going to enroll her in an
  14 automatically renewing magazine subscription program, Arnold would not have
  15 submitted the order for Oprah Magazine and would not have paid any money to
  16 Defendants for that magazine.
  17         90.   On October 11, 2019, without Arnold’s authorization or consent,
  18 Defendants posted a charge of $34.97 to Arnold’s credit card, purportedly for renewal
  19 of Oprah Magazine.
  20 Michele Ruppert’s Transaction
  21         91.   In or about July 2018, Ruppert received in the mail a notice from
  22 Defendants that Ruppert was entitled to a “credit adjustment” in the amount of $39.91,
  23 which qualified her to receive a one-year subscription to Food Network Magazine for
  24 $9.99 as well as the opportunity to add a one-year subscription to HGTV Magazine
  25 for “just $2!” The “credit adjustment” offer was provided to Ruppert as a single piece
  26 of paper, double-sided. A true and correct copy of that offer is attached hereto as
  27 Exhibit 14 (the second page of which is the reverse side of the paper offer).
  28

                                               24
        SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.700 Page 25 of 43




    1        92.       On the front page of Exhibit 14, on the right side of the page and
    2 approximately one-third of the way down, the following 3-line paragraph of fine-print
    3 text appears in type that is smaller than the surrounding text:
    4                     Continuous Service Program: Your subscription will continue unless you ask us to stop. Each year you’ll
                          receive a reminder notice followed by an invoice for the low renewal rate then in effect. You can cancel at any
                          time and receive a refund on all unmailed issues. See back for details.
    5
    6        93.       On Exhibit 14, that 3-line paragraph of text that appears on the front side
    7 does not constitute a “clear and conspicuous” disclosure, as defined by § 17601(c),
    8 because: (a) the type is smaller than the surrounding text; (b) the type is not in
    9 contrasting type, font, or color to surrounding text of the same size; and (c) it is not
  10 set off from surrounding text of the same size by symbols or other marks in a manner
  11 that clearly calls attention to the language.
  12         94.       On Exhibit 14, that 3-line paragraph of text that appears on the front side
  13 does not constitute a disclosure of “automatic renewal offer terms,” as defined by
  14 § 17601(b), for at least the following reasons: (a) the disclosure is not set forth in a
  15 manner that is “clear and conspicuous,” as explained in the preceding paragraph 93,
  16 above; and (b) the text does not state the amount of the recurring charges that will be
  17 charged to the consumer’s credit or debit card or payment account with a third party
  18 as part of the automatic renewal plan or arrangement, as required by § 17601(b)(3).
  19         95.       On Exhibit 14, there is mention of automatic renewal or continuous
  20 service on the reverse side of the page (Exhibit 14 at p. 33). On that reverse side,
  21 there are five numbered paragraphs, as follows:
                   1. Guaranteed Savings. You lock in guaranteed savings off the cover price this year and
  22               every year – as long as you remain a subscriber.
                   2. Guaranteed Hassle-Free Service. You enjoy our guaranteed convenient service. There are no
  23               more renewal notices because we do all the work for you by continuing your subscription
                   automatically each term.
  24               3. Guaranteed Uninterrupted Delivery. You’re guaranteed the ease and convenience of
                   uninterrupted home delivery. Your subscription will renew automatically at the end of its term
  25               unless you tell us to stop. At the end of your subscription term, we will send you a reminder,
                   followed by a bill for the renewal subscription term at the low renewal rate then in effect.

  26               4. Guaranteed Right to Cancel Anytime. You’ll always be notified at least 30 days in advance
                   of your subscription expiration with a report of what your savings will be for the next term. If
                   you ever wish to cancel, simply contact us at P.O. Box 6000, Harlan, IA 51593-1500 and get a
  27               full refund on all unmailed issues.
                   5. Money-Back Guarantee. We guarantee that you may call or write to cancel your
  28               subscription upon request at any time and that you will receive any money you may have
                   paid for all copies still outstanding.

                                                                              25
        SECOND AMENDED COMPLAINT                                                                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.701 Page 26 of 43




    1        96.    On Exhibit 14, page 33, the allusion to automatic renewal or continuous
    2 service in the paragraphs numbered 2 and 3 (quoted above) does not constitute a “clear
    3 and conspicuous” disclosure, as defined by § 17601(c), because: (a) the type is not
    4 larger than surrounding text; (b) the type is not in contrasting type, font, or color to
    5 surrounding text of the same size; and (c) it is not set off from surrounding text of the
    6 same size by symbols or other marks in a manner that clearly calls attention to the
    7 language.
    8        97.    Exhibit 14, page 33, does not does not constitute a disclosure of
    9 “automatic renewal offer terms,” as defined by § 17601(b), for at least the following
  10 reasons: (a) the disclosure is not set forth in a manner that is “clear and conspicuous,”
  11 as explained in the preceding paragraph 96, above; (b) the text does not state the
  12 amount of the recurring charges that will be charged to the consumer’s credit or debit
  13 card or payment account with a third party as part of the automatic renewal plan or
  14 arrangement, as required by § 17601(b)(3); and/or (c) the text does not state the length
  15 of the automatic renewal term, as required by § 17601(b)(4).
  16         98.    On the front page of Exhibit 14, there is a notice that for “faster service,”
  17 a consumer can “order online at: credit.foodnetworkmag.com.” Entering that URL
  18 into a browser generates a webpage offering a one-year subscription to Food Network
  19 Magazine for $9.99 with an optional one-year subscription to HGTV Magazine for
  20 “JUST $2 MORE!”                A true and correct copy of that offer page,
  21 https://subscribe.hearstmags.com/subscribe/splits/foodnetmag/fnm_redir_credit,
  22 (last accessed July 24, 2020) is attached hereto as Exhibit 15 and is incorporated
  23 herein by reference.           On July 25, 2018, Ruppert accessed the URL
  24 credit.foodnetworkmag.com, entered her credit card information, and submitted a
  25 subscription order for both magazines.
  26         99.    Ruppert is informed and believes and thereon alleges that the offer page
  27 shown in Exhibit 15 is in all material respects the same as the offer page through
  28 which she submitted the subscription order on July 25, 2018. To the extent there were

                                                  26
        SECOND AMENDED COMPLAINT                                   Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.702 Page 27 of 43




    1 any differences between the offer page shown in Exhibit 15 and the offer page as it
    2 existed on July 25, 2018 when Ruppert submitted her order, such differences are in
    3 Defendants’ exclusive possession.
    4        100. On Exhibit 15, above the “PLACE ORDER” button, the following 8-line
    5 paragraph of fine-print text appears in faint bluish type that is smaller than the
    6 surrounding text:
                  Continuous Service Program: I understand that unless I tell you otherwise, I will receive
    7             uninterrupted service and access; my subscription(s) will be automatically renewed at the end of
                  each subscription term, at the rate(s) then in effect. I authorize you to fulfill my subscription(s) and
                  charge the credit/debit card if provided, or send me a bill if not. I won’t be bothered with any renewal
    8             notices, instead, I will receive a clearly marked reminder notice with the then current rate(s) about
                  30 days prior to charging my credit/debit card or receiving a bill. I may opt out of the automatic
                  renewal at any time by contacting customer service referenced below and receive a refund for all
    9             undelivered issues.

  10         101. On Exhibit 15, the 8-line paragraph of text that appears above the
  11 PLACE ORDER button does not constitute a “clear and conspicuous” disclosure, as
  12 defined by § 17601(c), because: (a) the type is smaller than surrounding text; (b) the
  13 type is not in contrasting type, font, or color to surrounding text of the same size; and
  14 (c) it is not set off from surrounding text of the same size by symbols or other marks
  15 in a manner that clearly calls attention to the language.
  16         102. On Exhibit 15, the 8-line paragraph of text that appears above the
  17 PLACE ORDER button does not constitute a disclosure of “automatic renewal offer
  18 terms,” as defined by § 17601(b), for at least the following reasons: (a) the disclosure
  19 is not set forth in a manner that is “clear and conspicuous,” as explained in the
  20 preceding paragraph 101, above; (b) the text does not state that a subscription or
  21 purchasing agreement will continue until the consumer cancels, as required by
  22 § 17601(b)(1); (c) the text does not describe a cancellation policy that applies to the
  23 offer, as required by § 17601(b)(2); (d) the text does not state the amount of the
  24 recurring charges that will be charged to the consumer’s credit or debit card or
  25 payment account with a third party as part of the automatic renewal plan or
  26 arrangement, as required by § 17601(b)(3); and/or (e) the text does not state the length
  27 of the automatic renewal term, as required by § 17601(b)(4).
  28

                                                                27
        SECOND AMENDED COMPLAINT                                                          Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.703 Page 28 of 43




    1        103. On July 25, 2018, Ruppert received “Order Confirmation” emails from
    2 Defendants for the one-year, $9.99 subscription to Food Network Magazine and the
    3 one-year, $2.00 subscription to HGTV Magazine. True and correct copies of those
    4 emails are attached hereto as Exhibits 16 and 17, respectively.
    5        104. Near the bottom of Exhibits 16 and 17, the following 6-line paragraph of
    6 fine-print text appears in type that is smaller than the surrounding text:
    7           *Continuous Service Program: I understand that unless I tell you otherwise, I will receive uninterrupted service and
                access; my subscription(s) will be automatically renewed at the end of each subscription term, at the rate then in effect. I
                authorize you to fulfill my subscription(s) and charge the credit/debit card if provided. I won’t be bothered with any renewal
    8           notices, instead, I will receive a clearly marked reminder notice with the then current rates about 30 days prior to charging
                my credit/debit card. I may opt out of the automatic renewal at any time by contacting customer service referenced below
                and receive a refund for all undelivered issues.
    9
  10         105. On Exhibits 16 and 17, the 6-line paragraph of text that appears near the
  11 bottom does not constitute a “clear and conspicuous” disclosure, as defined by
  12 § 17601(c), because: (a) the type is smaller than surrounding text; (b) the type is not
  13 in contrasting type, font, or color to surrounding text of the same size; and (c) it is not
  14 set off from surrounding text of the same size by symbols or other marks in a manner
  15 that clearly calls attention to the language.
  16         106. On Exhibits 16 and 17, the 6-line paragraph of text near the bottom does
  17 not constitute a disclosure of “automatic renewal offer terms,” as defined by
  18 § 17601(b), for at least the following reasons: (a) the disclosure is not set forth in a
  19 manner that is “clear and conspicuous,” as explained in the preceding paragraph 105,
  20 above; and (b) the text does not state that a subscription or purchasing agreement will
  21 continue until the consumer cancels, as required by § 17601(b)(1); (c) the text does
  22 not describe a cancellation policy that applies to the offer, as required by
  23 § 17601(b)(2); (d) the text does not state the amount of the recurring charges that will
  24 be charged to the consumer’s credit or debit card or payment account with a third
  25 party as part of the automatic renewal plan or arrangement, as required by
  26 § 17601(b)(3); and/or (e) the text does not state the length of the automatic renewal
  27 term, as required by § 17601(b)(4).
  28

                                                                         28
        SECOND AMENDED COMPLAINT                                                                      Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.704 Page 29 of 43




    1        107. Exhibits 16 and 17 do not provide a toll-free telephone number,
    2 electronic mail address, postal mail address, or other mechanism for cancellation, as
    3 required by § 17602(b).      The postal address for customer service for Hearst
    4 magazines, including any request to cancel Food Network Magazine and HGTV
    5 Magazine, is P.O. Box 6000, Harlan, IA 51593. The address set forth at the end of
    6 Exhibits 16 and 17 (300 W. 57th Street, New York, NY 10019) is the street address
    7 of Hearst Tower and is not the postal address for cancellation of magazines.
    8        108. Based on the foregoing, when Ruppert submitted her request for one-
    9 year subscriptions to Food Network Magazine and HGTV Magazine, Defendants
  10 failed to present the “automatic renewal offer terms” (as defined by § 17601(b)) in a
  11 “clear and conspicuous” manner (as defined by § 17601(c)), in violation of
  12 § 17602(a)(1).
  13         109. Based on the foregoing, when Ruppert submitted her request for one-
  14 year subscriptions to Food Network Magazine and HGTV Magazine, Defendants
  15 charged Ruppert’s credit card without first obtaining her affirmative consent to an
  16 agreement containing clear and conspicuous disclosure of automatic renewal offer
  17 terms, in violation of § 17602(a)(2).
  18         110. Based on the foregoing, with respect to Ruppert’s subscriptions to Food
  19 Network Magazine and HGTV Magazine, Defendants failed to provide Ruppert with
  20 an acknowledgment that included clear and conspicuous notice of automatic renewal
  21 offer terms, in violation of § 17602(a)(3), and failed to include in an acknowledgment
  22 a toll-free telephone number, electronic mail address, postal address, or other
  23 mechanism for cancellation, in violation of § 17602(b).
  24         111. When Ruppert submitted the order and credit card payment for the one-
  25 year subscriptions to Food Network Magazine and HGTV Magazine, she was not
  26 aware that Defendants were going to enroll her in a program under which the
  27 subscriptions would automatically renew for subsequent periods, and she did not
  28 consent to be enrolled in such program.

                                               29
        SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.705 Page 30 of 43




    1        112. If Ruppert had known that Defendants were going to enroll her in an
    2 automatically renewing magazine subscription program, Ruppert would not have
    3 submitted the order for Food Network Magazine or HGTV Magazine and would not
    4 have paid any money to Defendants for either magazine.
    5        113. On April 5, 2019, without Ruppert’s authorization or consent,
    6 Defendants posted a charge of $34.97 to Ruppert’s credit card, purportedly for
    7 renewal of HGTV Magazine.
    8        114. On May 17, 2019, without Ruppert’s authorization or consent,
    9 Defendants posted a charge of $29.97 to Ruppert’s credit card, purportedly for
  10 renewal of Food Network Magazine.
  11 Defendants’ Possession of Relevant Transaction Records
  12         115. This action was initially filed in the San Diego County Superior Court
  13 on September 10, 2019, and Defendants removed the action to this Court on October
  14 10, 2019. ECF No. 1. Plaintiffs filed a First Amended Complaint (“FAC”) on
  15 December 9, 2019. ECF No. 14.
  16         116. On December 18, 2019, Defendants represented to the Court that the
  17 usual 14-day period for a response to the FAC “was not enough time to retrieve and
  18 analyze the transaction records, investigate the new allegations, and develop a
  19 response[.]” ECF No. 15 at PageID 302 (emphasis added); No. 15-1 at Page ID 305.
  20 Defendants’ counsel further explained that the impending holidays and other work
  21 commitments “will prevent him from devoting adequate time to investigating
  22 Plaintiffs’ allegations within the next two to three weeks.” (Ibid.) Those statements
  23 give rise to a reasonable inference that Defendants have in their possession, custody,
  24 or control all records relating to Plaintiffs’ transactions. Such an inference is further
  25 supported by the fact that, when it served their interests to do so, Defendants were
  26 able to provide the Court with a “more legible copy” of the sweepstakes order form
  27 submitted by Nakai. See ECF No. 17-1 at PageID.322. In short, Defendants provide
  28 transaction records when it suits them, but otherwise they plead ignorance.

                                                30
        SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.706 Page 31 of 43




    1          117. Based on the foregoing, with respect to Nakai’s transaction, Defendants
    2 have in their possession, custody, and control the invoice payment form as it existed
    3 when Nakai paid the invoice in September 2018, and any order confirmation email
    4 provided to Nakai with respect to Food Network Magazine. Based on similar
    5 documents that are exhibits to this Complaint, such records likely consist of two
    6 pages.
    7          118. Based on the foregoing, with respect to Arnold’s transactions,
    8 Defendants have in their possession, custody, and control the advertisements to which
    9 Arnold responded and the orders forms she submitted to Defendants for HGTV
  10 Magazine, Good Housekeeping, Woman’s Day, and Oprah Magazine; the invoice
  11 payment forms as they existed when Arnold made her credit card payments in July
  12 2017 and November 2018; and any order confirmation email provided in connection
  13 with Arnold’s subscription for HGTV Magazine. Based on similar documents that
  14 are exhibits to this Complaint, such records likely consist of approximately seven
  15 pages.
  16           119. Based on the foregoing, with respect to Ruppert’s transaction,
  17 Defendants have in their possession, custody, and control the offer page/payment
  18 form as it existed on the date Ruppert submitted her subscription order and payment
  19 for Food Network Magazine and HGTV Magazine. Based on a similar document that
  20 is an exhibit to this Complaint, such record likely consists of one page.
  21            BUSINESS PRACTICES APPLIED TO OTHER CONSUMERS
  22           120. Plaintiffs are not the only consumers to be victimized by Defendants’
  23 business practices in connection with magazine subscriptions. There are numerous
  24 consumer complaints about Defendants’ practices posted on a variety of websites,
  25 including but not limited to the Better Business Bureau (“BBB”), Yelp, Complaints
  26 Board, and pissedconsumer.com.
  27           121. Customer reviews of Hearst posted on the BBB website and other
  28 consumer websites illustrate that Defendants’ business practices have affected many

                                                31
        SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.707 Page 32 of 43




    1 consumers, some of whom report receiving invoices from Defendants when no
    2 payment is due and/or being automatically renewed for magazines without consent.
    3 Illustrative reviews or complaints are quoted below:
    4        DeborahA (January 6, 2020). I originally ordered a one-year
             subscription about 12 months ago. On my most recent credit card
    5        statement, I noticed that, without my consent or authorization, the
             company automatically billed me for a two-year renewal of Food
    6        Network Magazine.
    7 A true and correct printout of that complaint is attached as Exhibit 18.
    8        Elizabeth S (December 17, 2019). I subscribed for a one year
             subscription and made the mistake of providing them with my debit card
    9        info. To date, MORE THAN A YEAR LATER, they have charged me
             numerous times, always different amounts without ever giving me the
  10         option to renew or opt out. On top of that, I tried to locate their phone #
             with no success as it wasn’t listed in the magazine so I couldn’t cancel
  11         the subscription. I had to call my bank and cut them at the source which
             was very inconvenient as my debit card number had to be changed and
  12         all my automatic accounts had to be updated. DO NOT
             ORDER/SUBSCRIBE TO ANYTHING FROM THIS COMPANY!!!!!
  13
  14 A true and correct printout of that complaint is attached as Exhibit 19.
  15       Laura H (March 30, 2019). I subscribed to 1 year of Town and Country
           magazine. I did NOT renew it and keep receiving “invoices” stating my
  16       “account” is overdue for another year subscription. They use bullying
           tactics to make people believe they owe this “manufactured” invoice.
  17       Warning to the elderly or uninformed. DO NOT PAY THESE
           INVOICES OR BE INTIMIDATED BY THEIR QUESTIONABLE
  18       TACTICS!
  19 A true and correct printout of that complaint is attached as Exhibit 20.
  20       Cathy H (January 18, 2019). Scam!!! Entered their sweepstakes and
           than [sic] received an E-mail with a subscription to *** Magazine and
  21       no way to unsubscribe. Now they are sending a bill to me via mail!!! I
           never ordered there [sic] magazine!!! sweepstakes is just a scam to get
  22       subscriptions and money from innocent people!
  23 A true and correct printout of that complaint is attached as Exhibit 21.
  24       Advertising/Sales Issues (August 20, 2018). Hearstmags and Good
           Housekeeping and Oprah or O magazine, are all connected to the Hearst
  25       Corporation. Unsuspecting people (like myself), enter a cloaked
           sweepstakes and the next thing you know you start getting be e-mail and
  26       postage mail invoices saying you owe them money for agreeing to buy
           one of these magazine subscriptions to Good Housekeeping and the
  27       Oprah O magazines. Fraudulent entrapment advertising and it may be
           their way for you to un-enter their sweepstakes also. Clever but unethical
  28       and fraudulent.

                                                 32
        SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.708 Page 33 of 43




    1 A true and correct printout of that complaint is attached as Exhibit 22.
    2        Billing/Collection Issues (January 8, 2018). I hope Woman’s Day is
             reading this because I got a subscription that I don’t want; probably got
    3        because I entered a sweepstakes and inadvertently said “yes” somewhere
             in the process! (Very sneaky). They don’t have a phone # on the invoice,
    4        can’t find it online. When you go to their customer service page they
             want all kinds of information from you; you have to log in, etc. etc. This
    5        takes way too much time to have to “undo” something which I didn’t
             want in the first place. Since I can’t get in touch with a “human”, I’m
    6        putting this on Facebook, and complaining to BBB. Address on invoice:
             ** *** ****** ***** ** **********.
    7
    8 A true and correct printout of that complaint is attached as Exhibit 23.
    9        Advertising/Sales Issues (May 8, 2017). I filled out an online form for
             a “Garage Make-Over” sweepstakes type of advertisement on Facebook.
  10         The next day I received an email saying I owe Car & Driver $10! First
             I tried finding a contact avenue for Car and Driver...there is none unless
  11         you are a subscriber. I found a way to contact the editor online for Car
             and Driver I told them in so uncertain terms that I DO NOT want a
  12         subscription to Car and Driver I never wanted a subscription to Car and
             Driver and to stop contacting me about a subscription to Car and Driver.
  13         Now Car and driver is sending me mail demanding their $10 for a
             subscription that was gained by FALSE ADVERTISEMENT online.
  14         Please let Hearst Communications know that I’ve communicated I DO
             NOT WANT A SUBSCRIPTION TO CAR AND DRIVER!!
  15
  16 A true and correct printout of that complaint is attached as Exhibit 24.
  17                           CLASS ACTION ALLEGATIONS
  18         122. Plaintiffs bring this lawsuit as a class action under Rule 23 of the Federal
  19 Rules of Civil Procedure on behalf of a Class defined as follows: “All individuals in
  20 California who, within the applicable limitations period, were enrolled by Defendants
  21 in an automatic renewal program or a continuous service program and had a credit
  22 card, debit card, and/or a third-party payment account charged by Defendants as part
  23 of such program. Excluded from the Class are all employees of Defendants, all
  24 employees of Plaintiffs’ counsel, and the judicial officers to whom this case is
  25 assigned.”
  26         123. Ascertainability. The members of the Class may be ascertained by
  27 reviewing records in the possession of Defendants and/or third parties, including
  28 without limitation Defendants’ marketing and promotion records, customer records,

                                                33
        SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.709 Page 34 of 43




    1 and billing records.
    2        124. Common Questions of Fact or Law. There are questions of fact or law
    3 that are common to the members of the Class, which predominate over individual
    4 issues.   Common questions regarding the Class include, without limitation:
    5 (1) whether Defendants present all automatic renewal offer terms, within the meaning
    6 of § 17601(b); (2) whether Defendants present automatic renewal offer terms in a
    7 manner that is “clear and conspicuous,” within the meaning of § 17601(c), and in
    8 visual proximity to a request for consent to the offer (or in the case of an offer
    9 conveyed by voice, in temporal proximity to a request for consent to the offer), as
  10 required by § 17602(a)(1); (3) whether, before charging a credit card, debit card, or
  11 third-party payment account, Defendants obtain consumers’ affirmative consent to an
  12 agreement containing clear and conspicuous disclosure of all automatic renewal offer
  13 terms, as required by § 17602(a)(2); (4) whether Defendants provide consumers with
  14 an acknowledgment that includes clear and conspicuous disclosure of all statutorily-
  15 mandated automatic renewal or continuous service offer terms, the cancellation
  16 policy, and information regarding how to cancel, as required by § 17602(a)(3);
  17 (5) Defendants’ record-keeping practices; (6) the appropriate remedies for
  18 Defendants’ conduct; and (7) the appropriate terms of an injunction.
  19         125. Numerosity. The Class is so numerous that joinder of all Class members
  20 would be impracticable. Plaintiffs are informed and believe and thereon allege that
  21 the Class consists of at least 100 members.
  22         126. Typicality and Adequacy. Plaintiffs’ claims are typical of the claims of
  23 the members of the Class. Plaintiffs allege on information and belief that Defendants
  24 enrolled Class members in automatic renewal or continuous service offer programs
  25 without presenting the applicable terms in the manner required by law, charged Class
  26 members’ credit cards, debit cards, or third-party accounts without first obtaining the
  27 Class members’ affirmative consent to an agreement containing clear and
  28 conspicuous disclosure of all automatic renewal offer terms, and failed to provide the

                                               34
        SECOND AMENDED COMPLAINT                                Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.710 Page 35 of 43




    1 requisite acknowledgment to Class members. Plaintiffs have no interests that are
    2 adverse to those of the other Class members. Plaintiffs will fairly and adequately
    3 protect the interests of the Class members.
    4        127. Superiority. A class action is superior to other methods for resolving this
    5 controversy. Because the amount of restitution or damages to which each Class
    6 member may be entitled is low in comparison to the expense and burden of individual
    7 litigation, it would be impracticable for class members to redress the wrongs done to
    8 them without a class action forum. Furthermore, on information and belief, class
    9 members do not know that their legal rights have been violated. Class certification
  10 would also conserve judicial resources and avoid the possibility of inconsistent
  11 judgments.
  12         128. Defendants Have Acted on Grounds Generally Applicable to the Class.
  13 Defendants have acted on grounds that are generally applicable to the members of
  14 each class, thereby making appropriate final injunctive relief and/or declaratory relief
  15 with respect to each class as a whole.
  16                             FIRST CLAIM FOR RELIEF
  17                                    False Advertising
  18                     (Bus. & Prof. Code §§ 17600 et seq. and 17535)
  19         129. Plaintiffs incorporate the previous allegations as though set forth herein.
  20         130. During the applicable statute of limitations period, Defendants have
  21 enrolled consumers, including Plaintiffs and Class members, in automatic renewal
  22 programs and/or continuous service programs and have (a) failed to present the
  23 automatic renewal or continuous service offer in a clear and conspicuous manner
  24 before the subscription or purchasing agreement is fulfilled and in visual proximity,
  25 or in the case of an offer conveyed by voice, in temporal proximity, to the request for
  26 consent to the offer, in violation of § 17602(a)(1); (b) charged the consumer’s credit
  27 or debit card or the consumer’s third-party payment account for an automatic renewal
  28 or continuous service without first obtaining the consumer’s affirmative consent to an

                                                35
        SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.711 Page 36 of 43




    1 agreement containing clear and conspicuous disclosure of the automatic renewal offer
    2 terms or continuous service offer terms, in violation of § 176029a)(2); and (c) failed
    3 to provide an acknowledgment that includes the required clear and conspicuous
    4 disclosure of automatic renewal or continuous service offer terms, cancellation policy,
    5 information regarding how to cancel, and a toll-free telephone number, electronic mail
    6 address, postal address, or other mechanism for cancellation, in violation of
    7 § 17602(a)(3) and § 17602(b).
    8        131. Plaintiffs have suffered injury in fact and lost money or property as a
    9 result of Defendants’ violations of the ARL.
  10         132. Pursuant to § 17603, all goods received by Plaintiffs and Class members
  11 are deemed to be an unconditional gift.
  12         133. Pursuant to § 17535, Plaintiffs and Class members are entitled to
  13 restitution of all amounts that Defendants charged to Plaintiffs’ and Class members’
  14 credit cards, debit cards, or third-party payment accounts during the four years
  15 preceding the filing of the initial Complaint in this action and continuing until
  16 Defendants’ statutory violations cease.
  17         134. Unless enjoined and restrained by this Court, Defendants will continue
  18 the unlawful conduct alleged herein. Pursuant to § 17535, Plaintiffs seek a public
  19 injunction for the benefit of the general public of the State of California.
  20                            SECOND CLAIM FOR RELIEF
  21                     Violation of the Consumers Legal Remedies Act
  22                                (Civ. Code § 1750 et seq.)
  23         135. Plaintiffs incorporate paragraphs 1-128 as though set forth herein.
  24         136. Plaintiffs and Class members are “consumers” within the meaning of
  25 Civil Code § 1761(d) in that the goods and/or services sought or acquired were for
  26 personal, family, or household purposes.
  27         137. Defendants’ magazine and/or subscription offers pertain to “goods”
  28 and/or “services” within the meaning of Civil Code § 1761(a) and (b).

                                                36
        SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.712 Page 37 of 43




    1        138. The requests, orders, and/or payments by Plaintiffs and Class members
    2 for Defendants’ magazines are “transactions” within the meaning of Civil Code
    3 § 1761(e).
    4        139. By engaging in the conduct alleged herein, Defendants have represented
    5 that Defendants’ goods and services have certain characteristics that they do not have,
    6 in violation of Civil Code § 1770(a)(5). For example, and without limitation,
    7 Defendants have represented that magazine subscriptions are for a set price and for a
    8 limited term with a specific end date when, in fact, Defendants consider the
    9 subscriptions to be subject to automatic renewal and additional charges for subsequent
  10 periods.
  11         140. By engaging in the conduct alleged herein, Defendants have advertised
  12 goods and services with the intent not to sell them as advertised, in violation of Civil
  13 Code § 1770(a)(9). For example, and without limitation, Defendants have advertised
  14 magazine subscriptions for a set price and for a limited term when, in fact, Defendants
  15 intend to enroll consumers who respond to such advertisements in subscriptions that
  16 automatically renew and result in additional charges for subsequent periods.
  17         141. By engaging in the conduct alleged herein, Defendants have made false
  18 and misleading statements of fact concerning the reasons for, existence of and
  19 amounts of price reductions, in violation of Civil Code § 1770(a)(13). For example
  20 and without limitation, Defendants have offered discounted prices for magazine
  21 subscriptions that purport to be for a set price and for a limited term without disclosing
  22 that the discounted price is offered because Defendants intend to enroll consumers
  23 who respond in subscriptions that automatically renew and result in additional charges
  24 for subsequent periods.
  25         142. By engaging in the conduct alleged herein, Defendants have represented
  26 that a transaction confers or involves rights, remedies, or obligations that it does not
  27 have or involve, or that are prohibited by law, in violation of Civil Code
  28 § 1770(a)(14). For example, and without limitation, Defendants have represented that

                                                 37
        SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.713 Page 38 of 43




    1 magazine subscriptions involve an obligation on the part of the consumer to pay only
    2 a set price for a limited term, whereas Defendants enroll the consumer in a
    3 subscription that Defendants contend entails an obligation on the part of the consumer
    4 to pay additional charges for subsequent periods unless and until the consumer
    5 notifies Defendants that the consumer wants to cancel.
    6        143. By engaging in the conduct alleged herein, Defendants have represented
    7 that the consumer will receive a rebate, discount, or other economic benefit, if the
    8 earning of the benefit is contingent on an event to occur subsequent to the
    9 consummation of the transaction, in violation of Civil Code § 1770(a)(17). For
  10 example, and without limitation, Defendants have represented that consumers will
  11 receive a discounted prices for magazine subscriptions that purport to be for a set price
  12 and for a limited term when, in fact, such discount is contingent on Defendants’
  13 enrolling the consumers in subscriptions that automatically renew and result in
  14 additional charges for subsequent periods.
  15         144. Defendants’ conduct alleged herein was undertaken knowingly,
  16 willfully, and with oppression, fraud, and/or malice, within the meaning of Civil Code
  17 § 3294(c).
  18         145. On September 12, 2019, Plaintiffs’ counsel sent to Hearst and to CDS
  19 written notice of the alleged violations of Civil Code § 1770 and requested that Hearst
  20 and CDS rectify the violations. The written notices were sent by certified mail, return
  21 receipt requested, and were delivered to Hearst’s agent for service of process (The
  22 Corporation Trust Company) on September 17, 2019, and to CDS’s agent for service
  23 of process (CT Corporation) on September 16, 2019. Neither Hearst nor CDS
  24 responded to the written notice.       Accordingly, pursuant to Civil Code § 1782,
  25 Plaintiffs have fulfilled the statutory prerequisite to seek monetary damages for
  26 violations of the CLRA.
  27         146. Pursuant to Civil Code § 1780(a)(1), (a)(3), and (a)(4), Plaintiffs are
  28 entitled to recover actual damages, restitution, and punitive damages.

                                                38
        SECOND AMENDED COMPLAINT                                  Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.714 Page 39 of 43




    1        147. Pursuant to Civil Code § 1780(a)(2), Plaintiffs seek a public injunction
    2 prohibiting Defendants from continuing their unlawful practices in violation of the
    3 Consumers Legal Remedies Act, as described above.
    4                           THIRD CLAIM FOR RELIEF
    5                                  Unfair Competition
    6                          (Bus. & Prof. Code § 17200 et seq.)
    7        148. Plaintiffs incorporate the previous allegations as though set forth herein.
    8        149. The California Unfair Competition Law (“UCL”), Bus. & Prof. Code
    9 § 17200 et seq., defines unfair competition as including “any unlawful, unfair or
  10 fraudulent business act or practice,” “any “unfair, deceptive, untrue or misleading
  11 advertising,” and any prohibited by Chapter 1 of the FAL.
  12         150. In the course of conducting business within the applicable limitations
  13 period, Defendants committed “unlawful” business practices that violate the ARL,
  14 including without limitation: (a) failing to present the terms of automatic renewal or
  15 continuous service offers in a clear and conspicuous manner before a subscription or
  16 purchasing agreement is fulfilled and in visual proximity to a request for consent to
  17 the offer, in violation of § 17602(a)(l); (b) charging the consumer’s credit or debit
  18 card or the consumer’s third-party payment account for an automatic renewal or
  19 continuous service without first obtaining the consumer’s affirmative consent to the
  20 agreement containing the automatic renewal offer terms or continuous service offer
  21 terms, in violation of § 17602(a)(2); (c) failing to provide an acknowledgment that
  22 includes the required clear and conspicuous disclosure of automatic renewal or
  23 continuous service offer terms, cancellation policy, and information regarding how to
  24 cancel, in violation of Bus. & Prof. Code § 17602(a)(3); and/or (d) failing to provide
  25 an acknowledgment that includes a toll-free telephone number, electronic mail
  26 address, postal address, or other mechanism for cancellation, in violation of
  27 § 17602(b).
  28         151. In the course of conducting business within the applicable limitations

                                                39
        SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.715 Page 40 of 43




    1 period, Defendants committed “unlawful” business practices that violate the CLRA,
    2 including without limitation: (a) representing that Defendants’ goods and services
    3 have certain characteristics that they do not have, in violation of Civil Code
    4 § 1770(a)(5); (b) advertising goods and services with the intent not to sell them as
    5 advertised, in violation of Civil Code § 1770(a)(9); (c) making false and misleading
    6 statements of fact concerning the reasons for, existence of and amounts of price
    7 reductions, in violation of Civil Code § 1770(a)(13); (d) representing that a
    8 transaction confers or involves rights, remedies, or obligations that it does not have
    9 or involve, or that are prohibited by law, in violation of Civil Code § 1770(a)(14);
  10 and/or (e) representing that the consumer will receive a discount or other economic
  11 benefit, if the earning of the benefit is contingent on an event to occur subsequent to
  12 the consummation of the transaction, in violation of Civil Code § 1770(a)(17).
  13 Plaintiffs reserve the right to allege other violations of law that constitute unlawful or
  14 unfair business acts or practices.
  15         152. Defendants’ business practices alleged herein also constitute conduct
  16 that is “unfair” within the meaning of the UCL. Defendants’ acts and omissions as
  17 alleged herein violate obligations imposed by statute, are substantially injurious to
  18 consumers, offend public policy, and are immoral, unethical, oppressive, and
  19 unscrupulous as the gravity of the conduct outweighs any alleged benefits attributable
  20 to such conduct.
  21         153. There were reasonably available alternatives to further Defendants’
  22 legitimate business interests, other than the conduct described herein.
  23         154. Defendants’ business practices alleged herein also constitute conduct
  24 that is misleading and likely to deceive reasonable consumers, and is therefore
  25 “fraudulent” within the meaning of the UCL.
  26         155. Plaintiffs have suffered injury in fact and lost money as a result of
  27 Defendants’ acts of unfair competition.
  28

                                                 40
       SECOND AMENDED COMPLAINT                                   Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.716 Page 41 of 43




    1        156. Pursuant to § 17203, Plaintiffs and the Class members are entitled to an
    2 order requiring Defendants to make restitution of all amounts received in connection
    3 with the unlawful, unfair, and/or fraudulent business practices alleged above.
    4        157. Pursuant to § 17203, for the benefit of the general public of the State of
    5 California, Plaintiffs seek a public injunction enjoining Defendants from committing
    6 acts of unfair competition as alleged herein.
    7                           FOURTH CLAIM FOR RELIEF
    8                                   Unjust Enrichment
    9        158. Plaintiffs incorporate the previous allegations as though set forth herein.
  10         159. Defendants have received money from Plaintiffs and Class members in
  11 connection with Defendants’ conduct in violation of California law. Defendants
  12 would be unjustly enriched if they were permitted to retain those funds, and
  13 Defendants should be ordered to restore said funds to Plaintiffs and the Class
  14 members.
  15         160. Plaintiffs allege this unjust enrichment claim in the alternative to relief
  16 provided under any legal claim alleged herein.
  17                                          PRAYER
  18         WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
  19         On the First Claim for Relief:
  20         1.     For restitution;
  21         2.     For an order that all goods sent to Plaintiffs and Class members are
  22 unconditional gifts;
  23         3.     For a public injunction for the benefit of the People of the State of
  24 California;
  25         On the Second Claim for Relief:
  26         4.     For an award of actual damages, pursuant to Civil Code § 1780(a)(1);
  27         5.     For a public injunction for the benefit of the People of the State of
  28 California;

                                                41
        SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.717 Page 42 of 43




    1        6.     For restitution, pursuant to Civil Code § 1780(a)(3);
    2        7.     For punitive damages, pursuant to Civil Code § 1780(a)(4);
    3        8.     For an award of attorneys’ fees and costs pursuant to Civil Code
    4 § 1780(e);
    5        On the Third Claim for Relief:
    6        9.     For restitution;
    7        10.    For a public injunction for the benefit of the People of the State of
    8 California;
    9        On the Fourth Claim for Relief:
  10         11.    For restitution;
  11         On All Claims for Relief:
  12         12.    For an award of attorneys’ fees pursuant to Code Civ. Proc. § 1021.5;
  13         13.    For costs of suit;
  14         14.    For pre-judgment interest; and
  15         15.    For such other relief that the Court deems just and proper.
  16
  17 DATED: September 18, 2020             DOSTART HANNINK & COVENEY LLP
  18
                                           s/ Zach P. Dostart
  19                                       ZACH P. DOSTART
  20                                       Attorneys for Plaintiffs
                                           Email: zdostart@sdlaw.com
  21
  22
  23
  24
  25
  26
  27
  28

                                                42
        SECOND AMENDED COMPLAINT                                 Case No. 3:19-cv-01969-WQH-MDD
Case 3:19-cv-01969-WQH-MDD Document 25 Filed 09/18/20 PageID.718 Page 43 of 43




    1                                 DEMAND FOR JURY TRIAL
    2              Plaintiffs hereby demand a trial by jury of all claims and causes of action so
    3 triable.
    4
    5 DATED: September 18, 2020                 DOSTART HANNINK & COVENEY LLP
    6
                                                s/ Zach P. Dostart
    7                                           ZACH P. DOSTART
                                                Attorneys for Plaintiffs
    8
                                                Email: zdostart@sdlaw.com
    9   923734.3

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     43
        SECOND AMENDED COMPLAINT                                      Case No. 3:19-cv-01969-WQH-MDD
